Citation Nr: 1722972	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-18 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for heloma molle, fifth digit, right foot, to include as secondary to service-connected disease or injury.

3.  Entitlement to a temporary total rating for convalescence due surgery for a service-connected condition requiring convalescence (Paragraph 30).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1070.  He has verified service in Vietnam from April 1969 to May 1970, where he served as a field wireman.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida issued in June 2008, March 2010 and May 2013.  

In October 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  The record was left open to allow the Veteran to submit additional evidence, which he did in November 2016 with regard to the hypertension claim.  As his substantive appeals were received after February 2013, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service. 

2.  Hypertension is not caused or aggravated by service-connected diabetes mellitus.

3.  Heloma molle, fifth digit, right foot, was not manifest during service and is not otherwise related to service.

4.  Heloma molle, fifth digit, right foot is not caused or aggravated by service-connected peripheral neuropathy, right foot.

5.  The Veteran is service-connected for posttraumatic stress disorder, diabetes mellitus, left ear hearing loss, tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities.

6.  The Veteran underwent right 4th and 5th digit metatarsal head resection for heloma (callous) at a VA facility in May 2009.

7.  The need for convalescence was unrelated to service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Hypertension is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 C.F.R. § 3.310 (2016).

3.  Heloma molle, fifth digit, right foot was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

4.  Heloma molle, fifth digit, right foot is not proximately due to, the result of, or aggravated by service connected diseae or injury.  38 C.F.R. § 3.310 (2016).

3.  The criteria for a temporary total evaluation for convalescence, pursuant to the provisions of 38 C.F.R. § 4.30, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist was satisfied by notice to the Veteran in July 2009, March 2011, August 2011, April 2013 letters.  The claims were re-adjudicated in May 2013 (claims 1 and 3) and January 2015 (claim 2) statements of the case.

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has met the duty to assist the Appellant in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained.  VA treatment records have also been associated with the claim, as have private treatment records identified by the Veteran.

The Appellant was provided VA examinations in May 2008 and December 2009.  The clinical results in the examinations are adequate as the examinations were performed by a qualified examiners with consideration of the Appellant's lay statements of his history and current symptoms, data and clinical observations, and opinions.  The Board finds that the examinations in conjunction with other evidence are adequate to decide the claims.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  The undersigned also left the record open for 60 days for the submission of any additional evidence.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v McDonald, 789 F.3d 1375 (Fed. Cir 2015).  

II.  Service Connection - Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

III.  Service Connection - Analysis

      A.  Hypertension

The Veteran avers that his current hypertension disability is related to service.  The Veteran's main theory of entitlement is on a secondary basis to service-connected diabetes mellitus.  Thus, most of the arguments proffered by the Veteran and his representative primarily focus on secondary service connection.  The Board has considered each applicable theory of service connection as set forth in the analysis below.

The Veteran has a current hypertension disability.  Pertinent VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  However, the Board concedes that the Veteran has hypertension as it is noted in post-service treatment records that he has had a past medical history of hypertension and that he has been taking medication for this disability (see December 2009 VA Examination Report). 

There are service treatment records do not show complaints or findings of hypertension.  At the Veteran's May 1970 discharge examination, he denied having high or low blood pressure.  Cardiac and vascular clinical examinations were normal, and blood pressure was recorded as 120/80.  

Report of VA examination in May 2008 reflects diagnosis of essential hypertension, with an onset of approximately 10 to 15 years prior to the date of the examination based upon the examiner's review of the claims folder and examination of the Veteran.  The examiner noted that treatment for this essential hypertension began several years prior to the discovery of his diabetes and therefore hypertension was not the result of his diabetes.  

Report of VA examination in December 2009 reflects the examiner's opinion that the Veteran's essential hypertension (1) preceded the diagnosis of diabetes mellitus type II and (2) was not worsened or increased by his diabetes.  The examiner explained that the Veteran had intact renal functioning.  

VA treatment records show diagnosis and treatment of hypertension dating to 1992.  

A November 2016 letter from a VA physician indicates that the Veteran has been a patient at the VA clinic for over 8 years, and since 1992 at a different VA clinic.  The Veteran provided this physician with VA treatment records from 1994, 2002, and May 2003 showing treatment for hypertension.  The examiner noted the Veteran's service dates from 1968 to 1970, and stated that the Veteran may have had hypertension while on active duty but such military records were not available for her review.  

Post-service treatment records show that hypertension has been first noted in the record as early as 1992.  Thus, as hypertension has not been shown to manifest within one year after separation from service, the applicable presumptive does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

According to VA regulations, if the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii).  Hypertension is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e); see also 38 C.F.R. § 3.309 (e), Note 3 (ischemic heart disease, which is on the list of diseases presumed service connected in veterans exposed to Agent Orange, does not include hypertension).  However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.304 (d). 

Even when considering direct service connection for hypertension, the Board finds that post-service evidence is devoid of a showing of complaints and/or treatment related to hypertension following active service until years thereafter.  In fact, treatment for hypertension as is not shown in the record until 1992.  The Board emphasizes the multi-year gap (approximately 22 years) between discharge from active duty service (1970) and evidence of hypertension in approximately 1992.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim). 

There is no competent opinion supporting the contention that the Veteran has hypertension due to any event or incident in service.  The November 2016 VA physician's note contains no supportive opinion and is of no probative value in establishing hypertension prior to 1992.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related hypertension to any in-service event.  The evidence falls short of suggesting a nexus between hypertension and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.  Accordingly, service connection for hypertension on a direct basis is not warranted.

Considering the facts under the theory of secondary service connection - the predominant theory advanced by the Veteran - the Board finds that the most probative evidence of record weighs against the Veteran's claim. 

The Veteran did not present any evidence at his hearing with regard to how his hypertension was related to his diabetes, rather he indicated that he intended to submit additional medical evidence.  The evidence shows that the diagnosis of hypertension pre-dated that of diabetes.  Both VA examiners in 2008 and 2009 affirmatively found that hypertension pre-dated diabetes, and the December 2009 examiner noted that hypertension was not worsened or increased by diabetes.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record as to the relationship between hypertension and service-connected diabetes mellitus is the December 2009 VA medical examiner's opinion.  He reviewed the Veteran's record, and more saliently, he addressed the timeline of the Veteran's hypertension and diabetes diagnoses, and provided an opinion on secondary service connection based upon knowledge of the facts of the Veteran's case and known medical principles.  He offered reasoning that the Veteran had normal renal function.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of his claim are contrary to the 2009 VA medical opinion.  The November 2016 VA physician's letter merely acknowledge that the Veteran has hypertension since 2004, and comments that, while he may have had hypertension in service, the doctor did not have those records to make a determination.  This doctor's statements cannot be read for an opinion addressing causation, aggravation or a secondary link to diabetes for the hypertension.

In sum, the evidence deemed most probative by the Board (the December 2009 VA medical opinion) establishes that service connection for hypertension, to include as secondary to diabetes mellitus, is not warranted.  The evidence establishes that hypertension was not manifest during service or within one year of separation and there is not competent evidence otherwise linking hypertension to service, to include exposure to Agent Orange.  Additionally, the evidence shows that hypertension was not caused or aggravated by the diabetes mellitus.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

      B.  Heloma molle, fifth digit, right foot

The Veteran does not argue, and the record does not suggest, that heloma molle, fifth digit, right foot, was present in service or is otherwise directly related to service.  Rather, he asserts a theory of secondary service connection for this disability.  He believes that the documented heloma molle, fifth digit, right foot, is due to his peripheral neuropathy of the right foot.  He testified that the symptoms of neuropathy, tingling and burning, caused or aggravated the heloma molle, fifth digit, right foot.  

Service treatment records do not reflect findings of heloma molle, fifth digit, right foot.  Feet were normal on the separation examination in May 1970.  

VA examination in December 2009 reflects that, in 2008, the Veteran developed a painful corn and underwent right foot surgery with relief of his symptoms of the corn in May 2009.  A VA operative report reflects that this surgery was right 4th and 5th digit metatarsal head resection for heloma (callous).  The December 2009 examiner opined that the condition, heloma molle 5th digit right foot (interdigital corn), status post partial metatarsal head resection 4th and 5th metatarsals and base of proximal phalanx 5th digit right foot with minimal postsurgical changes was not caused by or a result of diabetes mellitus and peripheral neuropathy.  He explained that calluses and corns are among the most frequent skin conditions and by virtue of their location on the feet may be the source of considerable disability, discomfort and pain.  He explained that calluses are a diffuse thickening of the outermost layer of the skin, the stratum corneum, in response to repeated friction or pressure.  He cited to online dermatology medical information in support of this definition.  The examiner explained that the development of a heloma molle (interdigital corn) is not caused by or aggravated by the Veteran s service connected diabetes and/or peripheral neuropathy and noted that the Veteran's treatment reports indicate heloma molle resolved and no further treatment is needed.  

The preponderance of the evidence is against a finding that the heloma molle was caused or aggravated by service-connected disability.

Here, the Board finds the 2009 VA examiner's opinion of significant probative value.  The examiner's opinion was based on review of the relevant treatment records and a clinical examination with emphasis on the May 2009 surgical report, and clear and detailed contentions of the Veteran.  It adequately addressed whether there was any relationship between either the condition and the service-connected neuropathy and even diabetes.  Further, a complete and thorough rationale was provided for the opinion rendered.  The conclusions are fully explained and consistent with the evidence of record, and are accorded significant probative weight. 

The Board also has considered the Veteran's contentions that his peripheral neuropathy of the right foot does in fact cause altered gait which led to heloma molle, despite the opinion of the 2009 VA examiner that there is no relationship.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking the etiology of the heloma molle to the service-connected peripheral neuropathy, however, the Board concludes that in this case his statements regarding any such link are not competent evidence.  As such, the Board affords significantly greater probative weight to the conclusions of the 2009 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The reason for this is that the VA examiner has medical training, reviewed the history, reviewed the examination record, and provided a medical opinion supported by a rationale.

In conclusion, the Board finds the 2009 VA examination to be the most probative evidence of record and ultimately outweighs the lay representations as to service connection on a secondary basis.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

III.  Temporary total rating

A temporary total disability rating is for assignment without regard to other provisions of the rating schedule when it is established that treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence. 

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See 38 C.F.R. § 4.30. 

Thereafter, any chronic residual disability is rating under the schedular criteria for the disability.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401 (h) (2) (2016). 

The Veteran filed a claim in May 2009 for a total rating based on convalescence under 38 C.F.R. § 4.30 following surgery for heloma molle.  The facts surrounding this surgery are outlined in section III. B. above.  The condition was not present in service and in fact was not documented prior to 2008.  The Veteran reports he was put into convalescent status for six weeks at a minimum after the surgery.  He also reports that the surgery was for service-connected peripheral neuropathy of the right foot.  

The RO denied the Veteran's claim on the basis that the surgery was unrelated to the Veteran's service-connected peripheral neuropathy of the right foot.  The RO noted that on VA medical examination in December 2009, the examiner opined that the heloma molle was unrelated to the Veteran's service-connected peripheral neuropathy, either by causation or aggravation.  

The Board accords the December 2009 VA opinion significant probative value because it is supported by rationale and citation to the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Based on the evidence of record, the Board finds that the Veteran underwent surgery for heloma molle, fifth digit, right foot, not due to peripheral neuropathy.  The December 2009 medical opinion is uncontroverted as to this fact.  Therefore, the Board finds that the weight of the evidence is against the award of a temporary total rating under 38 C.F.R. § 4.30. 

There is a preponderance of the evidence against the claim, and as such, the benefit-of-the-doubt provisions do not apply.  See 38 U.S.C.A. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, to include as secondary to service-connected disease or injury is denied.

Service connection for heloma molle, fifth digit, right foot, to include as secondary to service-connected disease or injury right foot is denied.

A temporary total rating for convalescence due surgery for a service-connected condition requiring convalescence (Paragraph 30) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


